 



EXHIBIT 10.62
GUARANTY
 
          GUARANTY by READING INTERNATIONAL, INC., a Nevada corporation, having
its principal office at 500 Citadel Drive, Suite 300, Commerce, CA 90040
(together with its successors and assigns, “Guarantor”) dated the 14th day of
September, 2004, in favor of Sutton Hill Capital L.L.C. (together with its
successors and assigns “Lender”).
          WHEREAS, Lender has this day lent to Citadel Cinemas, Inc. (together
with its successors and assigns, “Borrower”) the sum of $5,000,000.00 (the
“Loan”) and Borrower has this day executed and delivered its promissory note
(the “Note”) to Lender in the principal amount of $5,000,000.00 (“Note”); and
          WHEREAS, in order to induce Lender to make the Loan and to accept the
Note, Guarantor has agreed to guarantee Borrower’s obligations thereunder;
          NOW THEREFORE, for good and valuable consideration, Guarantor hereby
agrees as follow:
     1. Guarantor hereby guarantees to Lender, absolutely and unconditionally,
the full and timely payment and performance of all of Borrower’s obligations and
liabilities under the Note.
     2. This Guaranty is absolute and unconditional. This Guaranty shall be
enforceable against Guarantor without the necessity of any suit or proceeding on
Lender’s part of any kind or nature whatsoever against Borrower and without the
necessity of any notice of nonpayment, nonperformance or non-observance and any
other notice unless specifically provided for herein, and without the necessity
of presentment, notice, protest or demand, all of which Guarantor hereby
expressly waives. Guarantor hereby expressly agrees that the validity of this
Guaranty and the obligations of Guarantor hereunder shall in no way be
terminated, affected, diminished or impaired by reason of (a) the assertion or
the failure to assert by Lender against Borrower of any of the rights or
remedies reserved to Lender pursuant to the terms, covenants and conditions of
the Note, or (b) any non-liability of Borrower under the Note, whether by
insolvency, discharge in bankruptcy or any other defect or defense which may now
or hereafter exist in favor of Borrower.
     3. This Guaranty shall be a continuing Guaranty, and the liability of
Guarantor hereunder shall in no way be affected, modified or diminished by
reason of (a) any assignment, renewal, modification, amendment or extension of
the Note, or (b) any modification or waiver of or change in any of the terms,
covenants and conditions of the Note, or (c) any extension of time that may be
granted by Lender to Borrower, (d) any consent, indulgence or other action,
inaction or omission under or in respect of the Note, or (e) any dealings or
transactions or matter or thing occurring between Lender and Borrower, or
(f) any bankruptcy, insolvency, reorganization, liquidation, arrangement,
assignment for the benefit of creditors, receivership, trusteeship or similar
proceeding affecting Borrower, whether or not notice thereof or of any thereof
is given to Guarantor.
     4. No delay on the part of Lender in exercising any right, power or
privilege under

 



--------------------------------------------------------------------------------



 



this Guaranty or failure to exercise the same shall operate as a waiver of or
otherwise affect any such right, power or privilege, nor shall any single or
partial exercise thereof preclude any other or further exercise thereof or the
exercise of any other right, power or privilege.
     5. No waiver or modification of any provision of this Guaranty or any
termination of this Guaranty shall be effective unless in writing, signed by
Lender; nor shall any such waiver be applicable except in the specific instance
for which given.
     6. All of Lender’s rights and remedies under the Note or this Guaranty are
intended to be distinct, separate and cumulative. No exercise or partial
exercise of any such right or remedy therein or herein mentioned or resort to
any other security is intended to be in exclusion of or a waiver of any of any
of Guarantor’s obligations or liabilities under this Guaranty or the Note.
     7. Guarantor agrees that it will, at any time and from time to time, within
ten (10) business days following written request by Lender, execute, acknowledge
and deliver to Lender a statement certifying that this Guaranty is unmodified
and in full force and effect (or if there has been any modification, that the
same is in full force and effect as modified).
     8. Guarantor covenants and agrees that in any action or proceeding brought
on, under or by virtue of this Guaranty, Guarantor shall and does hereby waive
trial by jury. Without regard to principles of conflicts of laws, the validity,
interpretation, performance and enforcement of this Guaranty shall be governed
by and construed in accordance with the laws of the State of New York.
     9. As used herein, the term “successors and assigns” shall be deemed to
include the heirs, legal representatives, successors and assigns of Lender,
Borrower and Guarantor, as the case may be. All terms and words used in this
Guaranty, regardless of the number or gender in which they are used, shall be
deemed to include any other number and any other gender as the context may
require. This Guaranty shall be binding upon Guarantor and its successors and
assigns and shall inure to the benefit of Lender and its successors and assigns.
     10. If Guarantor fails to pay any amount payable under this Guaranty when
due, interest on such amount shall accrue at a rate equal to the lesser of
(a) 16% per annum or (b) the highest rate of interest then allowed by applicable
law.
[THE REMAINDER OF THIS PAGE HAS BEEN LEFT INTENTIONALLY BLANK]

2



--------------------------------------------------------------------------------



 



     11. Guarantor shall pay to Lender, upon demand, all costs and expenses
incurred by Lender in order to enforce the provisions of the Note and this
Guaranty including, but not limited to, reasonable attorneys’ fees and expenses,
whether or not litigation is commenced.
     IN WITNESS WHEREOF, the undersigned has duly executed this Guaranty as of
the date first written above.

     
 
  READING INTERNATIONAL, INC.

         
 
  By:   /s/ Andrzej Matyczynski
 
       
 
      Andrzej Matyczynski
 
      Chief Financial Officer

                 
STATE OF   California
    )          
 
    )     ss.:    
COUNTY OF Los Angeles
    )          

     On March 13, 2006, before me, the undersigned, personally appeared Andrzej
Matyczynski, personally known to me or proved to me on the basis of satisfactory
evidence to be the individual whose name is subscribed to the within instrument
and acknowledged to me that he executed the same in his capacity (ies), and that
by his signature on the instrument, the individual, or the person upon behalf of
which the individual acted, executed the instrument.

                       
 
      Notary Public    

3